Citation Nr: 0804929	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  04-43 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from September 1940 to January 1946.  The veteran served in 
World War II and received the Asiatic Pacific Theater 
Campaign Ribbon.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for bilateral hearing loss.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Competent evidence of hearing loss in service, 
manifestations of sensorineural hearing loss within one year 
following the veteran's discharge from service, or of a nexus 
between the post-service bilateral hearing loss disability 
and service, is not of record.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service nor may sensorineural hearing loss be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for sensorineural 
hearing loss (an organic disease of the nervous system) may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 which 
provides:

For the purposes of applying the laws 
administered by VA, impaired hearing will be 
considered to be a disability when the 
auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory 
thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).  

To prevail on the issue of service connection, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt 
rule is inapplicable when the evidence preponderates against 
the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

Service Connection

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for bilateral hearing loss.

The veteran's service records indicate that he served as an 
aircraft engineering technician.  The veteran's service 
medical records are silent regarding any complaints 
pertaining to the veteran's hearing.  Whispered voice was 
15/15 bilaterally on separation in January 1946.  

On the authorized audiological evaluation in August 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
65
70
80
LEFT
25
40
60
55
65

Speech audiometry revealed speech recognition ability of 70 
percent in the right ear and of 92 percent in the left ear.

The veteran had mild to severe sensorineural hearing loss 
with fair speech discrimination in his right ear.  The 
audiologist determined that the veteran had normal hearing in 
his left ear through 500 hertz with mild to severe mid to 
high frequency sensorineural hearing loss with very good 
speech discrimination in his left ear.  

The examiner did not have access to the veteran's claims 
file, but nevertheless determined that based on the sloping 
configuration of the veteran's hearing loss, the veteran's 
hearing loss was more consistent with age related effects 
rather than noise exposure during service.  The examiner also 
noted that the veteran reported that he first noticed a 
hearing loss thirty years earlier, or more than 25 years 
after he was discharged from the military.  Additionally, the 
veteran attempted to use amplification 30 years ago, but only 
began consistently using amplification 5 years ago.  The 
examiner also observed that there was no complaint of hearing 
loss at discharge from the service.  Therefore, the examiner 
felt that it was not likely that the veteran's hearing loss 
was related to his military service.  

A VA medical opinion was obtained in February 2006, by the 
same examiner.  At this time, the examiner reviewed the 
veteran's claims file.  The examiner noted that the veteran 
had bilateral hearing loss, which, according to private 
medical records in the veteran's claims file, was generally 
progressing in severity over time.  The examiner also noted 
that the veteran had filed claims regarding other service-
connected disabilities shortly after service.  After a 
careful review of the veteran's claims file, the examiner, 
again, concluded that it was not likely that the veteran's 
bilateral hearing loss was related to any time that the 
veteran spent in the military.  

In light of these opinions, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for his hearing loss.  The Board is 
aware of the May 2004 letter from a private physician 
submitted by the veteran, indicating that the veteran's work 
as an airplane mechanic certainly could have contributed to 
his hearing loss.  The Board is also aware of a July 2006 
statement, from the same private physician, which indicates 
that "[i]t is at least as likely as not... that his work in 
the military as an airplane mechanic could have contributed 
to his hearing loss."

It is noted that it is the Board's responsibility to weigh 
the credibility and probative value of all of the evidence 
and, in so doing, the Board may accept one medical opinion 
and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-
11 (1999).  It is also the responsibility of the Board to 
determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state reasons or 
bases for favoring one opinion over another. The probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (Court) has stated, in pertinent part:

"The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches . . . As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the adjudicators; . . ."  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The private physician does not provide any rationale to 
support his opinions regarding the etiology of the veteran's 
hearing loss.  Further, the private physician did not 
indicate that he reviewed the veteran's claims file, nor does 
the private physician address any of the supporting evidence 
in the VA examiner's opinion.

The VA examiner, on the other hand, had access to the claims 
file, notes that the veteran had normal hearing on separation 
from service, and provides a rationale for the medical 
opinion, explaining that the sloping line was indicative of 
age-related hearing loss.  Therefore, the Board accords the 
VA examiner's opinion more probative weight.

The veteran has submitted a booklet, which the veteran 
indicates that he obtained from VA, entitled "Noise and 
You."  This booklet, according to the veteran, indicates 
that hearing loss can be caused by any exposure to noise.

To the extent that this booklet can be considered a medical 
treatise, the Court has indicated that medical treatise 
evidence must demonstrate connection between service 
incurrence and present injury or condition. Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  Treatise evidence must 
"not simply provide speculative generic statements not 
relevant to the claim."  Wallin v. West, 11 Vet. App. 509, 
514 (1998).  Instead, the treatise evidence, "standing 
alone," must discuss "generic relationships with a degree 
of certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical 
opinion."  Id.  Generally, an attempt to establish a medical 
nexus to a disease or injury solely by generic information in 
a medical journal or treatise is too general and 
inconclusive. Mattern v. West, 12 Vet. App. 222, 227 (1999)

In this case, the booklet does not support the veteran's 
claim.  While the booklet indicates that noise exposure can 
cause hearing loss, it does not provide the "degree of 
certainty" required to substantiate the veteran's claim for 
service connection.  Most importantly, it does not contradict 
the VA examiner's opinion which indicates that the veteran's 
hearing loss was caused by age and not by noise exposure.

The veteran has contended that his hearing loss began ten 
years after service.  However, this statement is contradicted 
by his VA examination, in which he states that his hearing 
loss occurred thirty years after service.  The Board finds 
that the statement made at the VA examination is more 
probative.

While the veteran appears sincere in his belief that his 
hearing problems are attributable to his service, the veteran 
is not competent to attribute his current bilateral hearing 
loss disability to his service, as that would require a 
medical opinion.  Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996); see Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board therefore finds that the preponderance of the 
competent and credible evidence is against the claim for 
service connection for bilateral hearing loss disability, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. App. 
at 55.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The Board concludes that the veteran has been afforded proper 
notice under the VCAA.  The RO provided a VCAA notice letter 
to the veteran in August 2004, prior to the initial 
adjudication of the claim in October 2004.  The VCAA letter 
notified the veteran that VA would try to assist him in 
obtaining medical records, employment records, or records 
from federal agencies and what evidence he should submit.  
The letter also informed the veteran that he should submit 
any medical reports that he has.  The Board finds that VA has 
satisfied the four elements of Pelegrini, supra.

To whatever extent the recent decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  The veteran was sent a letter 
compliant with Dingess in March 2006 and August 2007 and the 
veteran's claim was subsequently readjudicated in two 
supplemental statements of the case.  Prickett v. Nicholson, 
20 Vet. App. 370 (2006).  The veteran has not been 
prejudiced.  The record establishes that the veteran has been 
afforded a meaningful opportunity to participate in the 
adjudication of his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has received the veteran's service 
medical records, and private treatment records.  The veteran 
was provided with multiple VA examinations regarding his 
claim in August 2004 and February 2006.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006)




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


